IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: PRIVATE CRIMINAL COMPLAINT : No. 30 MM 2016
OF ALTON D. BROWN                 :
                                  :
                                  :
PETITION OF: ALTON D. BROWN       :

                                        ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.